Citation Nr: 1143762	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  09-18 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Honolulu, Hawaii


THE ISSUE

Entitlement to a rating in excess of 20 percent for a lower back disability.


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran had active military service from October 1982 to November 2002.

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2007 rating decision. 



FINDINGS OF FACT

1.  The Veteran has not been prescribed bed rest to treat his service-connected back disability.

2.  Even considering weakness, stiffness, fatigability, pain, lack of endurance, and repetitive motion, the evidence does not show that the forward flexion in the Veteran's back is functionally limited to 30 degrees or less.

3.  A chronic neurologic disability has not been associated with the Veteran's lower back disability. 


CONCLUSION OF LAW

Criteria for a rating in excess of 20 percent for a lower back disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5243 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.
 
The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).
 
The Veteran receives a 20 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5243.  

The regulations provide that back disabilities are rated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a.  

Under the current Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes with a total duration of at least 1 week, but less than 2 weeks, during the past 12 months; a 20 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes with a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months; a 40 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months; and a 60 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes having a total duration of at least 6 weeks, during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id., Note (1).  

During the course of his appeal, the Veteran has repeatedly asserted that he believes that a rating in excess of 20 percent is warranted for back, on account of incapacitating episodes of intervertebral disc syndrome.

For example, in September 2006, the Veteran filed a claim seeking a higher rating for his service-connected back disability.  He asserted that since his retirement from military service, his back disability had worsened.  He reported experiencing moderate to severe levels of pain daily with approximately three to five episodes per month of complete immobilization, where he stated that he was required to be on bed rest (although no medical evidence was provided showing that a medical professional had actually prescribed bed rest).  The Veteran indicated that his quality of life had deteriorated, and that he could not stand for longer than 10 minutes without significant discomfort.  He indicated that he could not do most outdoor activities, including yard work, leisure walks, or even bending over to pickup random items.

In November 2006, the Veteran wrote that his degenerative disc disease had worsened significantly since 2002.  He stated that within the past year the frequency of crippling or severe episodes had increased to an average of five to seven occurrences per month, requiring one to two days of bed rest each time.  The Veteran stated that he had taken an average of 15 sick days per year, in addition to 10 days of annual leave to cover his lost time at work.  He stated that his quality of life at both work and home had deteriorated because of the risk of crippling back episodes.  He estimated that his pain level when not severe had increased from mild to moderate, such that he was in constant pain.

In his notice of disagreement in January 2008, the Veteran argued that he had experienced well over four weeks of incapacitating episodes of intervertebral disc syndrome and that he was incapacitated for approximately eight to ten weeks.  He stated that the evidence that had been used, namely several private treatment records, did not show the severity of his back disability.

In August 2008, the Veteran wrote that since January 2008 he had an aggregate of more than nine weeks of incapacitating episodes of severe lower back pain.  He submitted a letter from a co-worker, who reported having frequently seen the Veteran painfully crippled or incapacitated by his back injury.  The co-worker added that while pain medication taken during a number of these instances had enabled the Veteran to work, he felt that the medication had merely been palliative and had done little to prevent a recurrence of the crippling episodes. 

The Board does not disagree that the Veteran's back condition is impairing.  However, a close inspection of the applicable regulations forces the conclusion that the Veteran is not entitled to a rating in excess of 20 percent based on incapacitating episodes.  Specifically, the rating criteria defines an "incapacitating episode" as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

In this case, the Board has considered the Veteran's various statements, but has not found any indication in the medical evidence to suggest that bed rest has ever actually been prescribed.

A VA examiner considered this exact question in December 2008, but found that the Veteran's back condition had not caused any episodes in the past 12 months of incapacitating episodes of intervertebral disc syndrome that had required prescribed bed rest.  

The Veteran disagreed with this conclusion in a May 2009 statement, reporting that he had experienced eight to ten weeks of incapacitating episodes.  However, the Veteran has not actually identified any occasion where bed rest was actually prescribed by a medical professional (a doctor); and he has not submitted any medical record or physician statement ordering bed rest.  

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Additionally, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).
 
Here, however, the Veteran is not relating the fact that a medical professional had prescribed him bed rest to treat his back disability; and a review of the medical evidence of record does not yield any evidence suggesting that the Veteran has ever been prescribed bed rest by a medical professional.  Rather, the Veteran has simply asserted that he has incapacitating episodes of intervertebral disc syndrome.  

As such, while the Veteran's back condition causes some impairment and requires medication, the criteria for a rating in excess of 20 percent based on incapacitating episodes of intervertebral disc syndrome have simply not been met.

As such, it is more beneficial to evaluate the Veteran's lower back disability under the General Rating Formula for Diseases and Injuries of the Spine.  

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is assigned for a lower back disability when forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; when the combined range of motion of the thoracolumbar spine is greater than 120 degrees, but not greater than 235 degrees; when there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or when there is vertebral body fracture with loss of 50 percent or more of the height.  

The next higher rating of 20 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or when there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is assigned when forward flexion of the thoracolumbar spine is 30 degrees or less; and a rating in excess of 40 percent is not available unless either ankylosis or a fractured spine is present.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

With regard to range of motion of the Veteran's back, the evidence does not show that a rating in excess of 20 percent is warranted, as the evidence simply does not demonstrate that the Veteran's forward flexion is functionally limited to 30 degrees or less.  In reaching this conclusion, the Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  However, based on the following evidence, the Board concludes that the forward flexion of the Veteran's back is not functionally limited to 30 degrees.

The Veteran has had the range of motion in his lumbosacral spine measured on two occasions during the course of his appeal.

At a VA examination in November 2006 the Veteran demonstrated forward flexion to 65 degrees and extension to 25 degrees.  More importantly, repetitive motion did not cause additional loss of range of motion; and the examiner found no additional limitation of motion due to weakness, stiffness, fatigability, incoordination, or lack of endurance.  

The Veteran was provided with a second VA examination in December 2008 at which he demonstrated forward flexion to 80 degrees, with no indication of pain prior to that point.  The examiner did allow that there was some pain throughout range of motion testing, such as with extension testing.  Additionally, there was some evidence of painful motion, spasm, weakness, and tenderness.  However, the examiner gave no indication or even suggestion that the range of motion of the Veteran's spine was functionally limited by pain or other limiting factor such that it would approximate only 30 degrees of forward flexion.

The Board has reviewed the VA and private treatment records, but finds no additional records of any other range of motion tests during the course of the Veteran's appeal.  

As such, the evidence simply does not show that a rating in excess of 20 percent is warranted based on functional limitation of motion, even with consideration of pain.  The reports provide particularly negative evidence against his claim. 

Additionally, neither ankylosis, nor any evidence of a vertebral fracture, has been presented or even suggested by the evidence of record.  As such, a higher rating is not warranted on either of those bases. 

The regulations also provide that in addition to orthopedic considerations, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  

However, in this case, the evidence of record does not support a finding that the Veteran has a chronic neurologic disability as a result of his service-connected back disability, and, overall, provides evidence against such a finding.

For example, it is noted that on several occasions "radiculopathy" has been recorded in the Veteran's claims file (in a December 2006 VA treatment record it was written that the Veteran had lower back pain with occasional radiculopathy).  However, this notation of radiculopathy appears to have been rendered based only on the Veteran's report that he at times had pain that radiated down his left leg into his thigh.  No neurologic testing appears to have actually been conducted at the time of this treatment record.  Moreover, at a VA examination one month earlier, the Veteran specifically denied any radicular symptoms; and, more importantly, neurologic testing at the examination found no neurologic deficits, as the examiner reported that strength testing, sensation testing, and reflex testing were all normal, providing highly probative evidence against such a finding.  

Similarly, at the VA examination in December 2008 neurologic testing revealed intact vibratory sensation and light filament sensation in the lower extremities bilaterally; 5/5 motor strength in the lower extremities; and 2+ reflexes at both the patella and the Achilles.  No neurologic disability was diagnosed.

Lumbar radiculopathy was again listed in a September 2009 discharge summary.  However, as with the 2006 treatment record, there is no indication that any neurologic testing was actually conducted to support such a diagnosis.  Additionally, the hospitalization was the result of heart problems and was unrelated to the Veteran's back, thereby reducing the likelihood that the notation of radiculopathy was based on an actual back examination.

Taking a view of the evidence as a whole, the fact remains that neurologic testing has consistently been normal during the course of the Veteran's examination, and the Board takes this testing to be more probative of whether the Veteran has an actual chronic neurologic disability secondary to his service connected back disability, than it does random notations in the medical records which are not supported by actual testing.

As such, the Board concludes that a separate neurologic rating is not warranted by the evidence of record.

The Board has carefully reviewed the Veteran's statements and treatment records; and recognizes the Veteran's frustration that a higher rating has not been assigned.  Unfortunately, as described above, the criteria for what is necessary to merit a rating in excess of 20 percent for a lower back disability is very specific, and the evidence that is of record simply does not show that the Veteran's back meets the criteria for a higher schedular rating.

The Board has also considered whether an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R.  § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's lower back disability that would render the schedular criteria inadequate.  The Veteran's main symptom appears to be pain, which is contemplated in the rating assigned.  Therefore, the Board concludes that the assigned schedular evaluation is adequate, and no referral is required.

Furthermore, even if it were concluded that the schedular rating was not adequate, the evidence still does not support a referral for extraschedular consideration.

The Board acknowledges that the Veteran's back disability does cause impairment; such as limiting his ability to participate in sports and causing him to miss time at work.  However, some interference with employment is contemplated in the disability rating that is assigned.  While the Veteran may have missed work on account of his back, he appears to still be gainfully employed.

"Marked interference with employment" is not specifically defined by the regulations, but it is accepted that a veteran's disability does not have to render him unemployable in order to cause marked interference.  That being said, marked implies a significant amount of impairment, and in this case, the Veteran appears to have been able to work consistently and capably in spite of his back disability.  As such, the Board does not believe that the Veteran's back disability has caused marked interference with employment as contemplated by the rating schedule.  

The Veteran's back disability is clearly painful, and that he has been prescribed considerable pain medication and has received injections into his back, but his back disability has not required any hospitalization.  As such, even if the schedular rating criteria were found to be inadequate, it would not be found that the Veteran's back disability met the "governing norms" of an extraschedular rating.  Accordingly, referral for extraschedular rating is not warranted. 

Therefore, the Veteran's claim for a rating in excess of 20 percent for his lower back disability is denied.

Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in October 2006, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  The letter also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Private treatment records have been obtained, as have VA treatment records.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.  The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file).  

VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
 
ORDER

A rating in excess of 20 percent for a lower back disability is denied.


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


